Sanders, J.
(dissenting) — The majority rests on the false assumption that the restriction at issue here is a strict prohibition against any nonresidential use. I agree with the majority that a mining and rock crushing business “is not a residential use, or incidental to a residential use,” Majority at 699, but the question isn’t that. It is whether nonresidential uses are prohibited by the plain language of the covenant.
The majority in a single sentence dismisses the plain language of the covenant at issue: “This interpretation [that covenant did not intend to limit the use of the land to residential purposes, but intended to “permit” residential use of the land] contradicts the language of the plat which, itself, terms the limitation on use a ‘restriction.’ ” Majority at 696.5 Of course it is a “restriction,” but what does it restrict?
The covenant reads:
*701RESTRICTIONS
3. This plat is approved as a residential subdivision and no tract is to have more than one single family residential unit. Conversion of any lot to other than its authorized occupancy must be in accordance with authorizations associated with separate application and procedure.
Majority at 687 (quoting ex. 1, at 3). The covenant restricts residential use to no more than one single-family home per tract; however, nowhere in this language can one find a prohibition of all nonresidential uses of the land.6 The majority does not even claim nonresidential uses are ipso facto prohibited just because the land was subdivided under the residential subdivision statute. Were that the rule the result would be catastrophic since nonresidential uses, where otherwise consistent with zoning requirements, are common on land subdivided under the residential subdivision statute.
Nearly 90 years have passed since we observed,
[i]t seems to be well settled law that words in a deed of conveyance restricting the use of the property by the grantee are to be construed strictly against the grantor and those claiming the benefit of such restrictions, and will not be extended beyond the clear meaning of the language so used.
Jones v. Williams, 56 Wash. 588, 591, 106 P. 166 (1910). Since then we have reaffirmed and explicated this rule of interpretation. See, e.g., Miller v. American Unitarian Ass’n, 100 Wash. 555, 559, 171 P. 520 (1918) (“ £[T]here must be shown to be a clear and plain violation of [a restrictive covenant] to justify the interposition of a court of equity to restrain.’ ”) (quoting McDonald v. Spang, 120 A.D. 409, 105 N.Y.S. 617 (1907)); Granger v. Boulls, 21 *702Wn.2d 597, 599, 152 P.2d 325, 155 A.L.R. 523 (1944) (“ ‘[R]estriction [will not] be enlarged or extended by construction, even to accomplish what it may be thought the parties would have desired had a situation which later developed been foreseen ....’” (quoting 18 C.J. § 450, at 386)); Gwinn v. Cleaver, 56 Wn.2d 612, 615, 354 P.2d 913 (1960) (“Imposed restrictions will not be aided or extended by judicial construction, and doubts will be resolved in favor of the unrestricted use of property.”); Burton v. Douglas County, 65 Wn.2d 619, 622, 399 P.2d 68 (1965) (“Restrictions, being in derogation of the common-law right to use land for all lawful purposes, will not be extended by implication to include any use not clearly expressed. Doubts must be resolved in favor of the free use of land.”) (citations omitted); Weld v. Bjork, 75 Wn.2d 410, 411, 451 P.2d 675 (1969) (it is well settled in Washington that restrictions on the use of land are construed strictly against grantor and will not be extended beyond clear meaning of the language used.).
The restriction in Granger explicitly stated that no “building or buildings [are] to be used or occupied for any other purpose than a private residence or dwelling. ...” Granger, 21 Wn.2d at 598. We held this language did not prohibit the keeping of farm animals, noting that a prohibition of erecting certain buildings does not “extend to a restriction of the use of the land itself.” Id. at 599.
We reached an identical conclusion when examining nearly identical language in Burton. There we held that a restrictive covenant prohibiting the erection on any plot anything other than a detached, single-family dwelling did not establish that the land was to be used for residential purposes only. “Land may be used without a structure thereon, and here there is no express covenant prohibiting such use. Had the intent been to restrict to residential use only, the parties could have so provided.” Burton, 65 Wn.2d at 622 (citation omitted).
The covenant at issue here is less restrictive in its language than that considered by the court in either *703Granger or Burton. By this language the restriction merely limits residential use on the tracts to one single-family residence, it does not even purport to limit any lawful nonresidential use of the land. It is the majority, and only the majority, which does that.
The majority asserts this covenant is sufficient to limit all land to residential use only. Majority at 696-97. The majority states that to read the restriction any other way would “require this court to redraft or add to the language of the covenant.” Id. at 697. I disagree. It is the majority which has redrafted the restriction to limit the plat to residential use only. In fact the covenant merely limits the residential use to single-family homes.
I am well aware that this court recently announced that when interpretation of “restrictive covenants is necessitated by a dispute . . . among homeowners in a subdivision governed by the restrictive covenants, rules of strict construction against the grantor or in favor of the free use of land are inapplicable.” Riss v. Angel, 131 Wn.2d 612, 623, 934 P.2d 669 (1997). However, nothing in Riss puts the court at liberty to extend restrictions beyond the boundaries of their plain, unambiguous language. It is the role of the court to enforce the covenant, not rewrite it. I dissent.
Johnson and Madsen, JJ., concur with Sanders, J.
Reconsideration denied June 2, 1999.

Earlier the majority writes that the restrictive language shows “an apparent intent on the part of the developers that the subdivision be a ‘residential’ subdivision.” Majority at 692.


The majority seeks support for its conclusion that the covenant does so restrict the land in the affidavit of Ron Matney. Majority at 696-97. This appears a bit disingenuous where the majority has held just three sentences earlier that Matney’s affidavit is not admissible evidence “as it is the unilateral and subjective intent of 1 of 10 of the original contracting parties.” Majority at 696.